Title: From John Adams to Benjamin Rush, 7 June 1809
From: Adams, John
To: Rush, Benjamin



Dear Sir,
Quincy June 7. 1809

Your Letters are not apt to lie a month unacknowledged. That of May 5th. is before me since which I have recd. an Aurora under your envellope. I thank you for both. Thanks too for your sons inaugural Dissertation. I wish him success in his studies Travels and Practice. May he become as eminent, as skilful, as humane, as virtuous and as successful as his father. I rejoice that your son Richard is becoming eminent in his Profession. May he become as renowned in Law and State as his father is and I hope his Brother will be in Medicine.
It would divert you if I were to amuse myself with writing an answer to the Tory Ennemy you mention. That wretches father stepped into my Practice in Boston when I was sent to Congress and by my Business made a fortune of two or three hundred thousand dollars. Left him a splendid fortune a Palace in Boston, a superb Country seat and very large sums in Banks And Stocks. A fortune accumulating now every day whereas I have not added a shilling to my Property these eight years. He is worth I suppose four times as much as I am. His uncle by my appointment made as Navy Agent in three or four years more than I am worth. If I was allowed two and an half Per Cent on a Million Sterling that I borrowed and passed thro my hands in Holland as he was for 4 or 500 thousand dollars he spent as Navy Agent it would amount to twice the sum I am worth. For this I was never allowed a farthing. Two others of his Connections I promoted. This is Essex Junto Gratitude.
I suspect Mr. Duane will be weary before he fulfills his Promise of republishing all my Letters. I fear I shall be too voluminous for him. Frederick the Great sent word to the Emperor Joseph the Second before the War of Bavaria “To remember that tho he mounted his Horse with Difficulty, it was with equal Difficulty that he dismounted when once he was on.”
I should be glad to know how the British subjects, the American Oligarchs and the Democratical Republicans judge of my Revelations.
With usual Love Esteem and Respect to all


J. Adams.I wish I were in a situation to see the Aurora.